ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Chenega Global Services, LLC                  ) ASBCA No. 63011
                                              )
                                              )
Under Contract No. N62645-11-D-5002           )

APPEARANCE FOR THE APPELLANT:                    Stowell B. Holcomb, Esq.
                                                  Jackson Holcomb LLP
                                                  Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                  Craig D. Jensen, Esq.
                                                  Navy Chief Trial Attorney
                                                 Julia P. Hatch, Esq.
                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 28, 2021



                                              JOHN J. THRASHER
                                              Chairman
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the
  Armed Services Board of Contract Appeals in ASBCA No. 63011, Appeal of Chenega
  Global Services, LLC, rendered in conformance with the Board’s Charter.

         Dated: October 28, 2021


                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals